Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James D. Tinsley appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. Tinsley v. Sheriff Rick Davis, No. 1:09-cv-00379-GCM, 2009 WL 3633883 (W-D.N.C. Oct. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately *255presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.